                Case 2:21-bk-14726-VZ                   Doc 1 Filed 06/08/21 Entered 06/08/21 12:41:10                                     Desc
                                                        Main Document    Page 1 of 14

Fill in this information to identify your case:

United States Bankruptcy Court for the:

CENTRAL DISTRICT OF CALIFORNIA

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                MAH 710 Park Avenue 19C Inc.

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  710 PARK AVENUE #19C                                            4337 Marina City Drive PH 43
                                  New York, NY 10001                                              Marina Del Rey, CA 90292
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  New York                                                        Location of principal assets, if different from principal
                                  County                                                          place of business
                                                                                                  4337 Marina City Drive PH 43 Marina Del Rey, CA
                                                                                                  90292
                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                 Case 2:21-bk-14726-VZ                      Doc 1 Filed 06/08/21 Entered 06/08/21 12:41:10                                    Desc
                                                            Main Document    Page 2 of 14
Debtor    MAH 710 Park Avenue 19C Inc.                                                                 Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))

                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

     A debtor who is a “small             Chapter 11. Check all that apply:
     business debtor” must check
     the first sub-box. A debtor as                              The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                    noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                     $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                  operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                             exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must                               The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
     check the second sub-box.                                   debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                 proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                 balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                 any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12

9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                              District                                 When                                  Case number
                                                 District                                 When                                  Case number




Official Form 201                            Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                 page 2
                 Case 2:21-bk-14726-VZ                          Doc 1 Filed 06/08/21 Entered 06/08/21 12:41:10                                       Desc
                                                                Main Document    Page 3 of 14
Debtor    MAH 710 Park Avenue 19C Inc.                                                                    Case number (if known)
          Name

10. Are any bankruptcy cases                 No
    pending or being filed by a
    business partner or an                   Yes.
    affiliate of the debtor?




     List all cases. If more than 1,
     attach a separate list                          Debtor                                                                    Relationship
                                                     District                                 When                             Case number, if known


11. Why is the case filed in           Check all that apply:
    this district?
                                                Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                                preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                                A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or                 No
    have possession of any
    real property or personal                       Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                           Yes.
    property that needs
    immediate attention?                            Why does the property need immediate attention? (Check all that apply.)
                                                       It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                      What is the hazard?
                                                       It needs to be physically secured or protected from the weather.
                                                       It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                                      livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                       Other
                                                    Where is the property?
                                                                                     Number, Street, City, State & ZIP Code
                                                    Is the property insured?
                                                       No
                                                       Yes.     Insurance agency
                                                                Contact name
                                                                Phone



          Statistical and administrative information

13. Debtor's estimation of             .         Check one:
    available funds
                                                    Funds will be available for distribution to unsecured creditors.
                                                    After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of                    1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                               5001-10,000                                 50,001-100,000
                                           50-99
                                           100-199                                          10,001-25,000                               More than100,000
                                           200-999

15. Estimated Assets                       $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                           $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                           $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                           $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities                  $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion

Official Form 201                                  Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 3
                Case 2:21-bk-14726-VZ          Doc 1 Filed 06/08/21 Entered 06/08/21 12:41:10                            Desc
                                               Main Document    Page 4 of 14
Debtor   MAH 710 Park Avenue 19C Inc.                                               Case number (if known)
         Name

                             $50,001 - $100,000                         $10,000,001 - $50 million            $1,000,000,001 - $10 billion
                             $100,001 - $500,000                        $50,000,001 - $100 million           $10,000,000,001 - $50 billion
                             $500,001 - $1 million                      $100,000,001 - $500 million          More than $50 billion




Official Form 201                  Voluntary Petition for Non-Individuals Filing for Bankruptcy                                       page 4
                Case 2:21-bk-14726-VZ                    Doc 1 Filed 06/08/21 Entered 06/08/21 12:41:10                                      Desc
                                                         Main Document    Page 5 of 14
Debtor    MAH 710 Park Avenue 19C Inc.                                                              Case number (if knomi)



1111      Request= R.elief. Declarallon. and Signatures

WARNING •· Bankruptcy fraud 1s a serious cmne. Ma'Kmg a ta\se s'catemen'c m connection w'l\'n a 'oankrup'ccy case can resu'l't m fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 u.s.c: §§ 152, 1341, 1519, and 3571.

17. Do<tlaratlon and slgnaturo
    of authorized                 The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                  l have bee" authof�z.ed to f� this petitkm on behalf of the d.e.btcn.

                                  I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                  I declare under penalty of perjury that the foregoing is true and correct.
                                  Executed on      June 7, 2021
                                                   MM/ DD/YYYY

                              X Isl Diane Hertz
                                  Signature of authorized representative of debtor

                                  Title   Secretary




18. Signature of attorney     X Isl Stella Havkin                                                           Date June 7, 2021
                                  Signature of attorney for debtor                                                 MM/ DD /YYYY

                                  Stella Havkin 134334
                                  Printed name

                                  Havkln & Shrago Attorneys at Law
                                  Firm name

                                  6960 Canoga Avenue, #400
                                  Woodland Hills, CA 91367
                                  Number, Street, City, State & ZIP Code

                                  Contact phone      818 999-1668                 Email address      stella@havkinandshrago.com

                                  134334 CA
                                  Bar number and State




 Official Form 201                          Voluntary Petition for Non-Individuals Flllng for Bankruptcy                                                    pages
                    Case 2:21-bk-14726-VZ                            Doc 1 Filed 06/08/21 Entered 06/08/21 12:41:10                                             Desc
                                                                     Main Document    Page 6 of 14

 Fill in this information to identify the case:
 Debtor name MAH 710 Park Avenue 19C Inc.
 United States Bankruptcy Court for the: CENTRAL DISTRICT OF                                                                                          Check if this is an
                                                CALIFORNIA
 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Essex Marina City                                              HOA dues.                                                                                                 $96,025.74
 Club LP
 c/o PMP
 Management Los
 Angeles
 11900 Olympic Blvd.
 #630
 Los Angeles, CA
 90064
 Los Angeles County                                                                                                                                                       $22,455.83
 Tax Collector
 225 N. Hill Street
 Room 122
 Los Angeles, CA
 90012




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
               Case 2:21-bk-14726-VZ                                                         Doc 1 Filed 06/08/21 Entered 06/08/21 12:41:10                                                                                                  Desc
                                                                                             Main Document    Page 7 of 14


                                                                                             United Slates Bankruptcy Court
                                                                                                c·eoaral Distrkl of California
 In h.·         MAH 710 Park Avenue 19C Inc.                                                                                                                                            Ca,.�:'\,).
                                                                                                                                                                                        Ch.tpt�r                  11

                                                                                   LIST OF EQL1 IT\" SECURIT\" HOLDERS



Name and last known address or place of                                                                  Security Clas� Numhcr of Securities                                                                Kind of lnt..:rcsl
husin..:ss of holder

Diane Hertz                                                                                              Common
4337 Marina City Drive PH 43
Marina Del Rey. CA 90292

John Hertz                                                                                               Common
4337 Marina City Drive PH 43
Marina Del Rey, CA 90292


DEC'LARA TIO� U:\DER PE�ALT\' OF PERJURY 0:\ BEHALF OF CORPOR..\TIOS OR P.-\RT�ERSHIP

        I. the Secretary of the corp,lr,uion nameJ as the J.:btor in this case. Jedan: under penalty of pc�iury that I have
read the fi.-rcgoing List of h1ui1y Security Holders anJ thal it is true and corrt.�l to 1hc �st of my infom1atitlll and he lief.


                                                                                                                                                                                                           ll     .rA {)
 Dale           June 7, 2021                                                                                                                 Diane Hertz
                                                                                                                                 - turc Is/aarieftertz�------'-"-..&---...T--------�
                                                                                                                               Siuna
                                                                                                                                                  D
                                                                                                                                                             . ___ lAL                    "-rl!n'                          lJfvC.
                               I', 11,1it1                                                                                I''.,, ..., t, I Ub.' ti! up h• �'.'4nl.fl00 ,.,                          r.,,                 .:.tr, ••, h..•lh
                                                                                                                         ll'll.Sl' �� 15�.mJ;'.'-I
                                             ,.. ,   111.1/..rm:   ,, ,.,,••. •t<lfc   m, 11T • •.,   '. ,,:,   '.11111_::                                                   llllJ1fht•llllb."lll          ur •·· " :,




Sh'-·L"l I of I m Lbt of l:'4mty Scrnnty I lnlJc�
Sc.!t ...ue Cao-.....-�t �C• !9J96-2(}..?! �...., C...:u,ct LLC        •.".. tx��CdW (.(r'I
              Case 2:21-bk-14726-VZ                            Doc 1 Filed 06/08/21 Entered 06/08/21 12:41:10                              Desc
                                                               Main Document    Page 8 of 14
B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                     Central District of California
 In re       MAH 710 Park Avenue 19C Inc.                                                                     Case No.
                                                                                  Debtor(s)                   Chapter       11

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                  $                 10,000.00
             Prior to the filing of this statement I have received                                        $                 10,000.00
             Balance Due                                                                                  $                       0.00

2.     The source of the compensation paid to me was:

                  Debtor                  Other (specify):

3.     The source of compensation to be paid to me is:

                  Debtor                  Other (specify):

4.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

            I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

5.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   [Other provisions as needed]
                 Negotiations with secured creditors to reduce to market value; exemption planning; preparation and filing of
                 reaffirmation agreements and applications as needed; preparation and filing of motions pursuant to 11 USC
                 522(f)(2)(A) for avoidance of liens on household goods.

6.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:
               Representation of the debtors in any dischargeability actions, judicial lien avoidances, relief from stay actions or
               any other adversary proceeding.
                                                                           CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     June 7, 2021                                                                 /s/ Stella Havkin
     Date                                                                         Stella Havkin 134334
                                                                                  Signature of Attorney
                                                                                  Havkin & Shrago Attorneys at Law
                                                                                  5950 Canoga Avenue, #400
                                                                                  Woodland Hills, CA 91367
                                                                                  818 999-1568 Fax: 818 305-6040
                                                                                  stella@havkinandshrago.com
                                                                                  Name of law firm




Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
             Case 2:21-bk-14726-VZ                      Doc 1 Filed 06/08/21 Entered 06/08/21 12:41:10                                                  Desc
                                                        Main Document    Page 9 of 14
    Attorney or Party Name, Address, Telephone & FAX Nos.,                            FOR COURT USE ONLY
    State Bar No. & Email Address
  Stella Havkin 134334
  Havkin & Shrago Attorney at Law
  5950 Canoga Avenue, #400
  Woodland Hills, CA 91367
  818 999-1668 Fax: 818 234-1424
, email: stella@havkinandshrago.com




    □   Debtor(s) appearing without an attorney
I   ■   Attorney for Debtor

                                                     UNITED STATES BANKRUPTCY COURT
                                                      CENTRAL DISTRICT OF CALIFORNIA

    In re:
                                                                                  lcAsE NO.:
                                                                                   CHAPTER: 11
              MAH 71 O Park Avenue 19C Inc.
                                                                                  I




                                                                                                        VERIFICATION OF MASTER
                                                                                                       MAILING LIST OF CREDITORS
                                                                                                                     [LBR 1007-1 (a)]

                                                                Debtor(s).

Pursuant to LBR 1007-1(a), the Debtor, or the Debtor's attorney if applicable, certifies under penalty of perjury that the
master mailing list of creditors filed in this bankruptcy case, consisting of _1 _ sheet(s is complete, correct, and
consistent with the Debtor's schedules and I/we assume all responsi 'lity for. rrors a o issions.

    Date: June 7, 2021


    Date: -----------------
                                                                                                                                    debtor)) (if appHcabte)

    Date: June 7, 2021                                                                     Isl Stella Havkin
                                                                                           Signature of Attorney for Debtor (if applicable)




                    This form Is optional. It has been approved for use In the United States Bankruptcy Court for the Central District of California.
December 2015                                                                                        F 1007-1.MAILING.LIST.VERIFICATION
    Case 2:21-bk-14726-VZ   Doc 1 Filed 06/08/21 Entered 06/08/21 12:41:10   Desc
                            Main Document    Page 10 of 14


}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                       MAH 710 Park Avenue 19C Inc. 4337
                       Marina City Drive PH 43 Marina Del
                       Rey, CA 90292

                       Stella Havkin
                       Havkin & Shrago Attorneys at Law
                       5950 Canoga Avenue, #400
                       Woodland Hills, CA 91367

                       Essex Marina City Club LP
                       c/o PMP Management Los Angeles
                       11900 Olympic Blvd. #630
                       Los Angeles, CA 90064

                       ILYM, LLC
                       13636 Ventura Blvd. #701
                       Sherman Oaks, CA 91423

                       Jane Mardan
                       Trustee of the JMM Revocable Trust
                       13636 Ventura Blvd. #701
                       Sherman Oaks, CA 91423

                       Lending Bee, Inc.
                       13636 Ventura Blvd. #701
                       Sherman Oaks, CA 91423

                       Los Angeles County Tax Collector
                       225 N. Hill Street Room 122
                       Los Angeles, CA 90012

                       Tetyana Titomyr
                       10430 Wilshire Boulevard, #PH2
                       Los Angeles, CA 90024
       Case 2:21-bk-14726-VZ                      Doc 1 Filed 06/08/21 Entered 06/08/21 12:41:10                                                    Desc
                                                  Main Document    Page 11 of 14


Attorney or Party Name, Address, Telephone & FAX Nos., and State Bar No. &         FOR COURT USE ONLY
Email Address
Stella Havkin #134334
Havkin & Shrago Attorneys at Law
5950 Canoga Avenue, #400
Woodland Hills, CA 91367
818 999-1568 Fax: 818 293-2414
email: stella@havkinandshrago.com




     Attorney for:
                                                UNITED STATES BANKRUPTCY COURT
                                                 CENTRAL DISTRICT OF CALIFORNIA

In re:                                                                        CASE NO.:
          MAH 710 Park Avenue 19C Inc.                                        ADVERSARY NO.:
                                                                   Debtor(s), CHAPTER: 11

                                                                  Plaintiff(s),
                                                                                    CORPORATE OWNERSHIP STATEMENT
                                                                                       PURSUANT TO FRBP 1007(a)(1)
                                                                                         and 7007.1, and LBR 1007-4

                                                                                                                   [No hearing]
                                                              Defendant(s).

Pursuant to FRBP 1007(a)(1) and 7007.1, and LBR 1007-4, any corporation, other than a governmental unit, that is a debtor in
a voluntary case or a party to an adversary proceeding or a contested matter shall file this Statement identifying all its parent
corporations and listing any publicly held company, other than a governmental unit, that directly or indirectly own 10% or more
of any class of the corporation’s equity interest, or state that there are no entities to report. This Corporate Ownership
Statement must be filed with the initial pleading filed by a corporate entity in a case or adversary proceeding. A supplemental
statement must promptly be filed upon any change in circumstances that renders this Corporate Ownership Statement
inaccurate.

I,    Stella Havkin 134334                                                    , the undersigned in the above-captioned case, hereby declare
                 (Print Name of Attorney or Declarant)
under penalty of perjury under the laws of the United States of America that the following is true and correct:




___________________________________________________________________________
                This form is optional. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
December 2012                                                                                                F 1007-4.CORP.OWNERSHIP.STMT
          Case 2:21-bk-14726-VZ                     Doc 1 Filed 06/08/21 Entered 06/08/21 12:41:10                                                    Desc
                                                    Main Document    Page 12 of 14


[Check the appropriate boxes and, if applicable, provide the required information.]
1.          I have personal knowledge of the matters set forth in this Statement because:
               I am the president or other officer or an authorized agent of the Debtor corporation
               I am a party to an adversary proceeding
               I am a party to a contested matter
               I am the attorney for the Debtor corporation
2.a.           The following entities, other than the debtor or a governmental unit, directly or indirectly own 10% or more of any
                class of the corporation’s(s’) equity interests:
                [For additional names, attach an addendum to this form.]
     b.        There are no entities that directly or indirectly own 10% or more of any class of the corporation’s equity interest.

June 7, 2021                                                                              By:     /s/ Stella Havkin
Date                                                                                              Signature of Debtor, or attorney for Debtor

                                                                                          Name:         Stella Havkin 134334
                                                                                                        Printed name of Debtor, or attorney for
                                                                                                        Debtor




___________________________________________________________________________
                  This form is optional. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
December 2012                                                                                                  F 1007-4.CORP.OWNERSHIP.STMT
              Case 2:21-bk-14726-VZ                           Doc 1 Filed 06/08/21 Entered 06/08/21 12:41:10      Desc
                                                              Main Document    Page 13 of 14

                                                               United States Bankruptcy Court
                                                                  Central District of California
 In re      MAH 710 Park Avenue 19C Inc.                                                           Case No.
                                                                              Debtor(s)            Chapter    _1_1________


           STATEMENT REGARDING AUTHORITY TO SIGN AND FILE PETITION
        I, Diane Hertz, declare under penalty of perjury that I am the of Mah 710 Park Avenue 19C Inc., and that the
following is a true and correct copy of the resolutions adopted by the Board of Directors of said corporation at a
special meeting duly called and held on the 7th day of June, 2021.
      "Whereas, it is in the best interest of this corporation to file a voluntary petition in the United States
Bankruptcy Court pursuant to Chapter 11 of Title 11 of the United States Code;

        Be It Therefore Resolved, that Diane Hertz, of this Corporation, is authorized and directed to execute and
deliver all documents necessary to perfect the filing of a chapter 11 voluntary bankruptcy case on behalf of the
corporation; and
        Be It Further Resolved, that Diane Hertz, of this Corporation is authorized and directed to appear in all
bankruptcy proceedings on behalf of the corporation, and to otherwise do and perform all acts and deeds and to
execute and deliver all necessary documents on behalf of the corporation in connection with such bankruptcy
case, and

        Be It Further Resolved, that Diane Hertz, of this Corporation is authorized and directed to employ Stella
Havkln 134334, attorney and the law firm of Havkin & Shrago Attorneys at Law to represent the corporation in such



                                                                                          Dfk �kt----
bankruptcy case. 11

Date       June 7, 2021                                                     Signed                                       ✓
                                                                                     Diane Hertz




Software Copyright (c) 1996-2021 Best Case, LLC • www.bestcase.com                                                  Best Case Bankruptcy
               Case 2:21-bk-14726-VZ                            Doc 1 Filed 06/08/21 Entered 06/08/21 12:41:10    Desc
                                                                Main Document    Page 14 of 14

                                                                     Resolution of Board of Directors
                                                                                   of
                                                                       MAH 710 Park Avenue 19C Inc.




      Whereas, it is in the best interest of this corporation to file a voluntary petition in the the United States
Bankruptcy Court pursuant to Chapter 11 of Title 11 of the United States Code;

        Be It Therefore Resolved, that Diane Hertz , of this Corporation, is authorized and directed to execute and
deliver all documents necessary to perfect the filing of a chapter 11 voluntary bankruptcy case on behalf of the
corporation; and

        Be It Further Resolved, that Diane Hertz, of this Corporation is authorized and directed to appear in all
bankruptcy proceedings on behalf of the corporation, and to otherwise do and perform a\1 acts and deeds and to
execute and deliver all necessary documents on behalf of the corporation in connection with such bankruptcy
case, and

       Be It Further Resolved, that Diane Hertz, of this Corporation is authorized and directed to employ Stella



                                                                                                          l
Havkin 134334,attorney and the law firm of Havkin & Shrago Attorneys at Law to re resent the corporation in such
bankruptcy case.

Date       June 7, 2021                                                                               Z
                                                                                          -"7'f-�-------=--------"�---------




Date       June 7, 2021                                                           Signe




Software Copyright (c) 1996-2021 Best Case. LLC - www.bestcase.com                                                  Best Case Bankruptcy
